 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Davis Company and United Furniture Workersof America, AFL-CIO, Local 282. Cases 26-CA-7294 and 26-CA-7344May 14, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENEI.ILO, ANDTRUESDALEOn January 3, 1980, Administrative Law JudgeGeorge Norman issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, The DavisCompany, Memphis, Tennessee, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, as so modi-fied:1. Substitute the following for paragraph l(a):"(a) Soliciting employees to withdraw from theUnion and to revoke authorizations for the check-off of union dues from their wages."2. Substitute the attached notice for that of theAdministrative Law Judge.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products,Inc., 91 NLRB 544 (195()), enfd 188 F2d 362 (3d Cir. 1951). We havecarefully examined the record ad find no basis for reversing his findings.2 Resplondent argues that its conduct with respect to advising employ-ees f their right to revoke dues-checkoff authorizations is consistentwith tihat permitted in Perkin Muachinl Company, 141 NLRB 697 (1963),aid ((Iops Corporution, lEix-lub Division, 216 NLRB 857 (1975) We dolnot agree Responden, through superisors, contacted individually onlythose employees it thought most susceptible to subtle pressure. We be-lieve that, in the context of other unfair labor practices designed to dis-courage uniiil support, Respondent was not merely advising employeesof their rights, but was unlaAfully soliciting thenm to withdraw from theUlnioll and to revs ke authorizations for the checkoff of union dues fromtheir wugesWe shall modify the Administrative lIaw Judge's recommended Orderto accord with our findinig herein249 NLRB No. 68APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.In recognition of these rights, we hereby notifyemployees that:WE WILL NOT solicit employees to with-draw from the Union and to revoke authoriza-tions for the checkoff of union dues from theirwages.WE WILL NOT coerce employees by express-ing disapproval of their filing charges with theOccupational Safety and Health Administra-tion.WE WILL NOT issue employees suspensionsfrom work because they joined or assisted theUnion or engaged in other union or concertedactivity for the purpose of collective bargain-ing or other mutual aid and protection.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights guaranteed by Sec-tion 7 of the Act.WE WILL expunge from the records ofLinda Coleman and Brenda McNeil any refer-ences to the 5-day suspensions each receivedon August 8, 1978.WE WILL make Linda Coleman and BrendaMcNeil whole for any loss of pay they mayhave suffered as a result of our discriminationagainst them, with interest.THE DAVIS COMPANY THE DAVIS COMPANY489DECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge: Thisproceeding was heard on April 23 and 24, in Memphis,Tennessee, on the consolidated complaint of the GeneralCounsel issued on August 30, 1978,1 and the answer ofRespondent. In issue are whether Respondent, in viola-tion of Section 8(a)(1) and (3) of the National Labor Re-lations Act, as amended,2coerced employee Linda Cole-man by expressing its disapproval of Coleman's filingcharges with OSHA, and suspended employees LindaColeman and Brenda McNeil for 5 days because said em-ployees joined or assisted the Union or engaged in otherunion activities or concerted activities for the purpose ofcollective bargaining or other mutual aid and protection;and whether by those acts Respondent interfered with,restrained, and coerced its employees in the exercise ofthe rights guaranteed them in Section 7 of the Act, andthereby violated Section 8(a)(l) and Section 2(6) and (7)of the Act; and further whether by the said suspensionsRespondent discriminated and is discriminating in regardto hire or tenure or terms and conditions of employmentof its employees, thereby discouraging membership in alabor organization, and thereby did engage and is engag-ing in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(3) and Section 2(6) and (7)of the Act. Finally, there is an issue of whether Re-spondent violated Section 8(a)(1) of the Act by its solici-tation of revocation of dues-checkoff authorizations forits employees. All the parties were given full opportunityto present witnesses, to adduce other evidence, and tomake oral and written arguments.Upon the entire record in this case, my observation ofthe witnesses as they testified, and after due considera-tion of the post-hearing briefs filed by the General Coun-sel and Respondent, I hereby make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a corporation doing business in the Stateof Tennessee with an office and place of business locatedin Memphis, Tennessee, where it is engaged in manufac-turing wood tables and chairs. During the past 12months, Respondent, in the course and conduct of itsI The consolidated complaint is based on charges filed in Cases 26-CA-7294 and 26-CA-7344 on July 13 and August 9, 1978, respectively,by United Furniture Workers of America, AFL-CIO, Local 282, hereincalled the Union, against the Davis Company, herein called Respondent.The charges were duly served on Respondent by registered mail on orabout July 13 and August 9, 1978, respectively.2 Sec. 8(a)(l) of the Act makes it an unfair labor practice for an em-ployer "to interfere with, restrain, or coerce employees in the exercise ofthe rights guaranteed in Section 7" Insofar as pertinent herein, Sec 7provides that "le]mployees shall have the right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid ocprotection."Sec. 8(a)(3), with certain qualifications not material herein, prohibits anemployer "by discrimination in regard to hire or tenure of employmentor any term or condition of employment to encourage or discouragemembership in any labor organization."business operations, purchased and received at its Mem-phis, Tennessee, location products valued in excess of$50,000 directly from points located outside that Stateand, during the same period of time, Respondent soldand shipped from its Memphis, Tennessee, location prod-ucts valued in excess of $50,000 directly to points locatedoutside that State. At all times material herein Respond-ent has been an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONAt all material times herein United Furniture Workersof America, AFL-CIO, Local 282, has been a labor or-ganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent employs approximately 185 persons whohave been represented for more than 25 years by theUnion. For the past 21 years Fred Bays has been Re-spondent's plant manager. His responsibilities include op-erating the plant, purchasing material, negotiating collec-tive-bargaining agreements with the Union, hiring, firing,and overall supervision of the production of employees.For the last 21 years Respondent and the Union havebeen parties to collective-bargaining agreements coveringRespondent's employees. Brooks Benjamin is the headforeman and Betty Owens is the foreman of the sandingand assembly department where she supervises approxi-mately 45 employees.B. The Alleged Solicitation of Revocation of Dues-Checkoff AuthorizationsThe complaint alleges that between January 20 andAugust 20, 1978,3 supervisors and agents of Respondenton some 31 occasions "asked its employees if theywished to get out of the Union." The complaint furtheralleges that supervisors and agents of Respondent had onfive occasions provided preaddressed envelopes and duesdeduction revocation letters to its employees.In September 1977, a strike took place at Respondent'sMemphis, Tennessee, location involving the collective-bargaining agreement.4Plant Manager Bays testified thatimmediately following the strike several employees askedhow and when they could get out of the Union.5Baystestified further that he established and maintained a cardfile listing the names of the employees who had filedcheckoff authorizations and the dates. Bays said that ap-proximately once a week he wiuld check the card file tosee which employee's anniversary date was coming up.When that employee's date arrived, Bays would notify3 All events herein occurred in 1978 unless otherwise indicated4 There were numerous incidents of violence culminating in the issu-ance of a state court injunction.5 The then current collective-bargaining agreement contained a provision for dues-checkoff authorizations which provided for the revocationthereof after a period of I year, but which was automatically renewablefor another year unless written notice of revocation by mail was given to)Respondent and the Union not more than 25 days and not less than 10days prior to the expiration of the I-year period or the anniversary of asucceeding collective-bargaining agreement, whichever occurred first.THE DAVIS COMPANY 489- 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis supervisor who would, in turn, tell the employee thatit was time for him to get out of the Union if he or shewanted out. When the employee was informed that hisor her "escape" period was approaching, Respondentwould also offer to the employee two envelopes, one ad-dressed to The Davis Company and one to the Union,and a form letter which stated, "please stop withholdingUnion dues from my check." Space was provided for thedate and the employee's signature. Bays further testifiedthat the supervisors were told to tell employees that itwas none of the Respondent's business whether an em-ployee wanted to get out or stay in.During the investigation of the case, Bays prepared asummary of Respondent's actions and provided it to theBoard agent investigating the charge. That summary isincluded in the record as an exhibit.'C. The Alleged Coercion of Linda Coleman for Filingan OSHA ChargeLinda Coleman was employed by Respndent on orabout August 17, 1977, in the finishing department. As inthe case of other employees hired by Respondent, shewas provided with a copy of Respondent's companyrules. In June 1978, Coleman became a shop steward forthe Union.Coleman testified that, on the day following the in-spection resulting from a complaint she filed with theTennessee Department of Labor, Division of Occupa-tional Safety and Health, on July 20, Plant ManagerBays pointed out to her a section of the collective-bar-gaining agreement which he had underscored and whichprovided that the employees will cooperate with Re-spondent to maintain sanitary conditions throughout theplant.Respondent did not present any evidence to rebut thetestimony of Coleman, although in its answer Respond-ent denied that allegation of the complaint.The General Counsel contends that Bays' action inpointing out that section of the agreement to StewardColeman was an expression of disapproval of her filingcharges with OSHA and constitutes coercion within themeaning of Section 8(a)(l) of the Act. I will considerthat conduct in connection with the other allegations ofthe complaint involving Linda Coleman and Fred Bays.D. The Alleged Discriminatory Suspension of LindaColemanOn Thursday, August 3, the employees of Respondentengaged in a walkout over a grievance involving over-time pay. The employees congregated outside the plantand were told by Don Parker, business agent of theUnion, to report to the plant gate on Monday morning,August 7. The day after the walkout, Friday, August 4,Plant Manager Bays met with Union Business AgentParker, Charles Moore, another union official, and LindaColeman to resolve the grievance involving overtime.No resolution was reached at that meeting. After themeeting, Parker told Coleman and Brenda McNeil toreport to the plant gate on Monday morning, August 7.K GC Exh II.Still later that Friday, Moore and Parker decided to endthe strike upon advice from the Union's attorney.On Saturday, August 5, Don Parker sent a telegram toFred Bays stating that the Union was terminating thestrike, and that "all employees will report to workMonday, August 7, 1978, at the regular starting time."The telegram was sent to the plant, which was closed forthe weekend, and therefore was not received by Re-spondent until 10:05 a.m. on August 7. Over the week-end, Parker and other union officials (Moore and WillieRudd) informed many, but could not reach all, employ-ees that they were to report to work on Monday morn-ing. McNeil and Coleman were not informed of thestrike termination.Brenda McNeil testified that on Sunday, August 6, sheand Coleman discussed the possibility of setting up apicket line at the plant on the following morning,Monday, August 7. Both Coleman and McNeil testifiedthat neither was informed of the decision to end thestrike and report to work on Monday, August 7.Parker's TestimonyAt or about 5:30 a.m. on Monday, August 7, PlantManager Bays arrived at the plant still unaware that theUnion had terminated the strike. At or about 6 a.m. onAugust 7, Union Business Agent Parker arrived at theplant to advise the employees that the strike had beenterminated. Parker met Bays and asked him if he had re-ceived the telegram. When Bays responded that he hadnot, Parker informed him of the content of the telegram.Bays then told Parker to tell the employees to waitaround while he looked into whether he could work theemployees that day. Bays then went into the plant andreturned shortly thereafter. He told Parker that therewas not enough work for everyone, but that there wasapproximately 4 hours' work in Betty Owens' andBrooks Benjamin's departments. Parker went across thestreet and relayed this information to the waiting em-ployees.Parker further testified that, as he was notifying theemployees, Coleman drove up in her car. When sheasked him what was taking place, he repeated Bays' mes-sage and the fact the strike had been terminated. Cole-man told Parker she was not prepared to work becauseshe was not properly dressed and had made no arrange-ments for a babysitter. Parker told Coleman that hewould talk to Bays. He then walked across the street andnotified Bays that some of the women were not properlydressed and had not made arrangements for babysitters.Parker said Bays told him "Okay." Parker then testifiedthat he went back across the street and told Colemanand two or three other women who were nearby whohad the same problem as Coleman that Bays had said,"okay."Coleman's TestimonyColeman testified that, on Sunday, August 6, she spoketo head steward Brenda McNeil about bringing materialto make picket signs for the following morning, August7. She said she went to the plant at approximately 6:10on Monday morning, August 7, to participate in the THE DAVIS COMPANY491strike. She said she was wearing shorts, a sleeveless top,and a pair of sandals when she went to the plant thatmorning.7She further testified that, when she arrived atthe plant, she asked Parker what was going on, and hetold her that the employees were going back to work.Coleman told Parker that she was not prepared to go towork; that she was not properly dressed and had notmade arrangements for a babysitter for her three chil-dren, ages 5, 7, and 9 years. She told her children thatmorning that she would be back at approximately 8:30a.m. after she walked the picket line.'Coleman's testimony corrobrated that of Parker con-cerning Parker's discussion with Bays and Bays' reaction.When Parker returned after discussing the matter withBays, he told Coleman that Bays said it would be allright for the employees who had not come prepared towork to take the rest of the day off as those employeeswho would be working would only be there for 4 hours.Coleman telephoned her supervisor, Floyd Lancaster,that afternoon at approximately 3 p.m. inquiring whenshe should return to work. Lancaster asked her why shedidn't come in that morning, to which Coleman repliedthat she was improperly dressed and had not made prep-arations for a babysitter. Lancaster told her she couldhave gone home and changed her clothes, but Colemanresponded that she still had not made preparations for ababysitter. Lancaster then told her to come in Wednes-day morning.Coleman further testified that on Tuesday, August 8,she received a message that Respondent had attemptedto phone her. She called Lancaster at approximately 3p.m. and was told that she was laid off for I week, be-ginning the next day, because of her absence on August7. She told Lancaster that Parker had told her that Bayshad said it would be all right. Coleman then called Bayswanting to know the reason for her layoff. Bays askedher why she had not come to work on August 7, towhich she replied she was unprepared because she hadnot arranged for a babysitter and was not properlydressed. She also told Bays that she was informed byParker that Bays had said all employees not prepared towork on Monday could take the rest of the day off, inas-much as only some of the employees would only beworking and for 4 hours. Bays' response was that shewas laid off for a week.At a stewards meeting that evening, August 8, she toldParker and McNeil of her layoff. Parker told her to goto the plant Wednesday morning and write up a griev-ance if she were not allowed to work.Bays' VersionPlant Manager Bays testified that he arrived at theplant at or about 5:30 a.m. on the morning of August 7,unlocked the gates, went in, and closed them behind him.At approximately 6 a.m. he turned an employee away,7 She usually wears jeans and shoes with 2-inch heels to protect herfeet when she goes to work Respondent did not permit employees towear shorts to work8 Coleman also stated that her normal babysitter arrangements werewith a young girl who stays with her children from 9 a.m. until she ar-rives home from work between 3 and 5 p.m. Coleman's home is approxi-mately 12 minutes from Respondent's plant.telling him they would not be working that day. A fewminutes later Parker arrived and asked him if he had re-ceived a telegram terminating the strike. He told Parkerhe had not received the telegram, and that he would goin and see if Respondent could put any of the employeesto work. Bays then returned to the gate where approxi-mately 35 to 45 employees were standing. He toldParker he could work all those people for a half day,and that he would let the employees come in to work.Bays denied that Parker told him anything about anyemployees not being properly dressed and denied tellingParker that such employees could go home. He furtherstated that the work force that day was made up ofmixed-matched crews, and that he was not prepared tohave any of the employees go to work when he arrivedat the plant on August 7.9Bays also testified that, after the employees had gonein to the plant, he spoke to Parker concerning StewardsLinda Coleman and Brenda McNeil. He told Parker thatwhat he was about to say was not concerning union ac-tivity, but he wanted to talk to him about Coleman's andMcNeil's nuisance claims that just took up time andenergy when they knew they were wrong. Bays alsostated that he had a conversation some time after thatconcerning the nuisance claims of Coleman and McNeilwith Union Representatives Don Parker, Charles Moore.Robert Spann, and Willie Rudd.While testifying, Bays was asked why he brought upthe subject "nuisance claims" on a day when employeeswere returning to work from a strike. His answer to thatquestion was "I can't answer you. I don't know how toanswer it really."Bays further testified that on the afternoon of August7, or the morning of August 8, he made the decision todiscipline employees who had been absent of their ownaccord on Monday. He assumed that, if an employee wasat the plant gate and did not report to work, then thatemployee was absent of his or her own accord. Bays fur-ther stated that those people who were absent and werenot outside the plant gate, did not know that they shouldhave returned to work on August 7, and, therefore, hedecided not to discipline those people. He said that, al-though there were approximately 60 to 70 employeesabsent on August 7 who were presumably subject to thesame rules of absenteeism and discipline as Coleman, theonly one Respondent disciplined was Coleman. He saidhe made the decision to discipline Coleman based upon aprogressive absence policy of Respondent.'°SupervisorLancaster checked Coleman's attendance record andfound that she was subject to I week's suspension forbeing absent on August 7.Although Bays admitted that he was not able to recog-nize many of the employees outside of the gate thatmorning, he made no effort to find out their identity orthat of the absent employees. He also testified that manyI To the extent Bays' testimony concerning the events leading to Cole-man's failure to report to work on August 7 is inconsistent with that ofParker and Coleman, I do not credit Bays. He not only had no answersto some questions, but at times was hesitant and somewhat evasive whenhe did give answers.'O Respondent's policy was: First and second absences, no penalty,third absence, -day suspension fourth absence, I week's suspension; fifthabsence, discharge of employeeT H E~~~ D A I C O P N 9_ _ . 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employees absent on August 7 were not markedabsent on Respondent's attendance calendar, althoughsome of the employees did not return to work until thefollowing Wednesday or Thursday.Bays also admitted that it would have been "morefair" if he had found out positively whether Linda wasthe only person at the gate who had not reported towork or whether she was one of several. Because Cole-man had the misfortune of being known and seen byBays, she was punished and others who were unknownto him were not.Finally, Bays testified that Coleman notified him of thereasons for her absence, but he did not consider thosereasons to be sufficient justification.E. The Alleged Unlawful Suspension of BrendaMcNeilBrenda McNeil has been an employee of Respondentin the sanding and assembly department for the past 2-1/2 years, and for the last 2 of those years she has beenchief steward. On or about the initial date of employ-ment she was given a copy of Respondent's companyrules.On the morning of August 9, Brenda McNeil clockedin some time between 6:25 and 6:30 a.m. (the workdaybegins at 6:30 a.m.) Linda Coleman approached her nearthe timeclock and notified her that she wished to file agrievance based on Coleman's 5-day suspension. Whenthe second warning whistle to start the workday sound-ed, Brooks Benjamin approached McNeil and Colemanand told them to go to work. McNeil told Benjamin thatshe was handling a grievance, and that the contract pro-vided that one steward could be off from work duringworking hours to handle grievances. Benjamin walkedoff and went to the office and while there he learnedthat McNeil had clocked in. He then called Bays and in-formed him that, although it was past 6:30 a.m., McNeilrefused to go to work. Bays told Benjamin to getMcNeil's supervisor and again tell McNeil to return towork, and if she refused Benjamin was to lay her off for1 week.Benjamin went to McNeil's department and talked toher supervisor, Betty Owens. Together they looked forMcNeil and located her in the finishing department.McNeil and Coleman were talking to Coleman's fore-man, Floyd Lancaster. Benjamin ordered McNeil to goto the assembly room and begin working. McNeil re-fused, stating that she would after she finished writingout the grievance. Benjamin told her if she refused againshe would be suspended for 1 week. Again McNeil re-fused, stating that she would go back when she finishedprocessing the grievance. At that point Benjamin sus-pended her. McNeil then proceeded to the break area tocomplete the processing of the grievance. That occurredat or about 6:45 a.m.At approximately 7 a.m. Bays arrived, approachedMcNeil in the break area, and asked if she had been laidoff; upon her affirmative answer, he told her to punchout. She did, and shortly thereafter Coleman and McNeilfiled grievances over their respective I-week suspensions.IV. DISCUSSION AND CONCLUSIONSA. The Alleged Coercion of Linda ColemanAs previously stated, Union Steward Linda Colemanfiled a complaint with the Tennessee Department ofLabor, Division of Occupational Safety and Health. Fol-lowing an inspection by a representative of that division,Plant Manager Bays pointed out a section of the collec-tive-bargaining agreement, which he had underscored,stating that the employees would cooperate with Re-spondent in maintaining sanitary conditions throughoutthe plant. Coleman testified that at that time a brief argu-ment ensued concerning the sanitary conditions of thebuilding.Employee Linda Coleman was also a steward and anofficial of the Union with whom Respondent had a col-lective-bargaining agreement. Standing alone, for Bays topoint out to a representative of the Union a provision ofthe contract that requires cooperation between the em-ployees and management with respect to maintainingsanitary conditions throughout the plant, in the circum-stances, is not, in my judgment, coercion. If Colemanhad not been a steward and had filed a complaint, andRespondent had pointed out that provision to her with-out the presence of a union representative, then a case ofcoercion could probably have been made out absentother conduct toward Coleman. However, in view ofBays' other actions, which will be discussed more fullyherein, I find that Bays' conduct constitutes coercionwithin the meaning of Section 8(a)(1) of the Act.B. The Alleged Discriminatory Suspensions of LindaColeman and Brenda McNeilLinda ColemanRespondent contends that it had good cause to sus-pend Coleman. It bases its contention on several factors,including the company rules regarding absences and itsstrict enforcement of company rules, including the ruleregarding absenteeism. Respondent points out that Cole-man's calendar for 1978 shows that prior to August 3 shehad seven lates and one absence; Coleman was seen atthe gate by Bays but did not work, therefore she wasconsidered absent; and Coleman's excuse is implausible inthat she must have known prior to August 7 she wouldbe going back to work on that morning. Respondentstates the reason for her suspension is "solely because shehad 'too many lates and absences."'The General Counsel contends that Respondent's as-sertion that Coleman's suspension was nondiscriminatoryand that it followed a strict adherence to its attendancepolicy "is an incredulous attempt to cover up its retali-atory act against Coleman for her union activities includ-ing the filing of the O.S.H.A. complaint on July 20; theemployee walkout two weeks later on August 3; and[the] so-called prior nuisance claims Coleman filed in hercapacity as union steward." I agree with the GeneralCounsel.The total circumstances surrounding the suspension ofLinda Coleman convince me that she was suspended notfor the reasons stated by Respondent, but because LindaColeman was an aggressive union advocate and a ste---- THE DAVIS COMPANY493ward who, according to Respondent, filed too many"nuisance" grievances. In that connection, Bays testifiedthat, after the employees had gone into the plant, hewent out and spoke to Parker concerning Coleman's andMcNeil's nuisance grievances that just took up time andenergy when they knew they were wrong. He was notable to explain the timing of his complaint. Bays testifiedthat he also had a later conversation with Union Repre-sentatives Don Parker, Charles Moore, Robert Spann,and Willie Rudd concerning the nuisance grievances. Hesaid those claims consisted of inquiries of the previousyear's holiday pay for an employee and a grievance con-cerning a credit from a paycheck for dues checkoff.When asked why he was complaining of the "nui-sance" grievances of Coleman and McNeil on the daywhen employees were returning to work from the strike,Bays did not give any reasons." He admitted that thegrievances brought up by McNeil and Coleman werewithin the realm of activities of the union steward, buthe still considered them to be "nuisances." He furthertestified, in response to a question concerning his reac-tion to the part that McNeil and Coleman played in thewalkout of August 3, that he neither liked it nor was hehappy about it.Monday, August 7, was a day of confusion in that theemployees who were present were not all informed as towhether they would be going to work or continuing thestrike. Indeed, even Respondent had not been notifieduntil that very morning of the Union's decision to termi-nate the strike and return to work. Bays testified that heassumed that if an employee was outside the plant gateand did not report to work that employee was absent ofhis or her own accord. He further assumed withoutmaking any check that those employees who were absentand were not outside the plant gate were not informedthat they should have returned to work on August 7.Therefore he did not discipline those employees.Bays said that Coleman's discipline was based on hispersonal observance of her outside the plant gate onAugust 7. He admitted that he did not recognize many ofthe employees outside the gate that morning. As previ-ously stated, he made no effort to ascertain the identityof those employees other than to ask his foremen fortheir observation of the employees. He did not check therecords or ascertain which or how many of the employ-ees were absent, but he did have Lancaster check Cole-man's attendance record. He also admitted that many ofthe employees absent on August 7 were not markedabsent on the attendance records, although some of theemployees did not return to work until the followingWednesday or Thursday. He also admitted that it wouldhave beeen "fairer" to find out whether Linda Colemanwas the only one who was at the gate and did not gointo work or whether she was I out of 10 employeeswho had been outside and who had the misfortune ofbeing known and seen by Bays and therefore was theonly one punished.'' The timing of Bays' complaint, following a strike in which StewardsMcNeil and Coleman were very active certainly casts suspicion as to hemotixes of Bays subsequent conduct concerning the two alleged discri-minateesFinally, even Respondent did not know whether therewould be any work that day. Bays went in to find outwhat departments could put employees to work and forhow long. He came out and told Parker that two depart-ments would be working but for only 4 hours that day.Thus, in all the circumstances, I am constrained to con-clude that Respondent's actions towards Linda Colemanin suspending her for 5 days were not for the reasonsstated by Respondent, but rather because she filed anOSHA complaint and because Bays thought she filed toomany nuisance grievances which were her right to dounder Section 7 of the Act. Accordingly, I find that Re-spondent discriminatorily suspended Linda Coleman inviolation of Section 8(a)(l) and (3) of the Act.Brenda McNeilRespondent contends that, because of her insubordina-tion, it had good cause to suspend Brenda McNeil.McNeil testified that on the morning of Wednesday,August 9, she clocked in sometime between 6:25 and 6:30a.m., starting time being 6:30 a.m. She said Coleman ap-proached her near the timeclock and told her that shewished to file a grievance because of the disciplinarylayoff she received. While conversing, they were ap-proached by Assistant Plant Manager Brooks Benjamin.He told them it was almost time for them to go to work.McNeil told Benjamin that she was handling a grievance,and that the contract provided that one steward could beoff from work during working hours to handle griev-ances. Benjamin said he did not know about that andwalked off.McNeil and Coleman then went to the finishing de-partment to see Coleman's supervisor, Floyd Lancaster,to find out why Coleman had been laid off; that beingthe first step in the grievance procedure provided in thecollective-bargaining agreement. McNeil said that, whileshe and Coleman were conversing with Lancaster, Ben-jamin and Betty Owens (McNeil's foreman) approachedthem, after the 6:30 buzzer had gone off. Benjamin toldher that she had better go back to work. She respondedthat she would after she finished writing out the griev-ance. He again asked her if she was going back to work,to which she again responded that she would when shefinished the grievance. McNeil further testified that atthat point Benjamin notified her that she was suspendedfor a week if she did not return to work. McNeil said,"Okay," and left the finishing department to go to thebreak area to complete processing the grievance.Benjamin testified as follows: Upon sounding of the6:30 starting buzzer, he notified Coleman and McNeilthat it was time to go to their jobs. McNeil told him thatif Coleman was not punched in, and that McNeil washandling Coleman's grievance. Benjamin then returnedto the office and, after checking the timecards, learnedthat McNeil had punched in. He told Bays of the situa-tion, whereupon Bays decided that if McNeil did notreturn to work when next told to do so by Benjamin heshould give her a week's suspension. Benjamin then wentto the assembly department looking for McNeil and uponarriving asked Owens if she had seen McNeil. After anegative response Owens and Benjamin went looking forMcNeil. They found her and Coleman in the finishingTHE~~~~ DA I CO P N 493...  494DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment talking to Lancaster.'2 Benjamin stated thatupon being told of her layoff McNeil went to the breakroom at approximately 6:45 a.m. Benjamin further testi-fied that this was the first occasion on which he has hadto approach a union steward while processing a griev-ance on company time. He said he knew McNeil was achief steward and that her business was to talk to peopleconcerning their grievances, but felt that McNeil shouldhave made arrangements to handle the grievance at alater time in the day. Benjamin elaborated that McNeil'sabsence from her department would throw productionbehind as the assembly of work which came right afterthe sanding operation would not have any material towork with. Benjamin said that at the time he did not tellMcNeil that her being away from her machine was inter-fering with work in her department. He stated furtherthat a factor in McNeil's suspension was her tone ofvoice which was loud and arbitrary, and which he inter-preted to mean a refusal to go to work. 3Brenda McNeil was chief steward and apparently anaggressive one. When approached by Benjamin, she as-serted her contract right to engage in steward's business,the processing of a grievance. She notified Benjamin thatthat is what she was doing, and, even though there isnothing explicit in the contract with respect to a stew-ards' obligation to notify management before leaving herwork station to conduct union business, her notificationto Benjamin, in the circumstances described above, wasenough. And as for the charge of insubordination,Owens, McNeil's supervisor, testified that she was agood worker and had no history of insubordination.McNeil may have been loud in her response to Benja-min, but I attribute that to her annoyance with Benja-min's persistent interference with her conduct of unionbusiness. Moreover, in view of McNeil's participationwith Coleman in the strike activity, and the fact thatBays stated at the termination of the strike that McNeiland Coleman filed too many nuisance grievances, I con-clude that Bays and Benjamin were determined to punishMcNeil not for her "insubordination" but for filing toomany "nuisance" grievances and otherwise engaging inprotected union activity. Accordingly, I find thatMcNeil was not insubordinate, as claimed by Respond-ent, and not suspended for that reason, but rather be-cause she was engaging in protected union activity. I fur-ther find that the reason given by Respondent for pun-ishing her is pretextual and in violation of Section 8(a)(3)and (I) of the Act.C. The Alleged Solicitation of Revocation of Dues-checkoff AuthorizationsThe General Counsel contends that Respondent's so-licitation of revocation of dues-checkoff authorizationsfor its employees is in violation of Section 8(a)(1) of theI2 Benjamin's testimony as to the remainder of the conversation ithMcNeil corroborated that of McNeil." The testimony of McNeil's supervisor. Owens, contradicted most ofBenjamin's testimony concerning the indispensability of McNeilAct. Respondent denies that it violated the Act. Baystestified that he made up a card file in response to inquir-ies by employees on how to revoke their dues-checkoffauthorization. He said he would go through these cardsabout once a week and find those whose time was ap-proaching, and after finding one he would mention theemployee's name to the supervisor. He said there weresome four or five employees that told him they wouldlike to get out, and that those were the ones that wereasked. He said the cards were made up in the beginningbecause of the number of people who asked when andhow they could get out.Bays further testified that there were only five suchemployees who were actually approached and only onewithdrew from dues-checkoff authorization. Bays furthertestified that during the investigation he prepared a sum-mary of Respondent's actions and provided it to theBoard agent investigating the charge. Counsel for theGeneral Counsel offered this exhibit and it was receivedas G.C. Exh. 11I.When asked about this summary, Bays pointed out thatit contained several errors. He said these errors were dis-covered after the summary was prepared for the Boardagent. However, the corrected summary was not submit-ted to the Board agent prior to the hearing in this casenor offered in evidence at the hearing. Bays testified thata total of five mistakes were indicated and were correct-ed on the record. Of these five corrections he said AbnerFelix and Ed Fields were originally listed as employeesthat had withdrawn from the Union since January 1978,but Bays pointed out that both were not union membersduring the period in question. The company recordsreveal that Abner Felix withdrew from the Union in No-vember 1976. Ed Fields was also provided the form let-ters, but the record shows that he had never joined theUnion.With respect to Abner Felix a review of the summarysheet reveals that not only was Felix listed as an employ-ee who asked Respondent how to get out of the Union,but that he actually revoked his dues-checkoff authoriza-tion.With respect to Ed Fields, Bays testified that the blankrevocation forms were provided to a woman who wasattempting to induce Fields to revoke a "nonexistentdues-checkoff authorization." The existence of the revo-cation of dues-checkoff authorization dated July 7,which Ed Fields sent to both Respondent and the Union,and the fact that Fields and Felix, both nonunion mem-bers, were contacted by Respondent demonstrate theextent to which Respondent went to induce employeesto revoke dues checkoff.'4Respondent contends, and I agree, that an employercan lawfully respond to employees' questions about thewithdrawal of checkoff authorizations, provided there isno coercion of the employees. As indicated by the fore-going, Respondent provided much more assistance to theemployees than merely responding to questions fromthem. Shenango Steel Buildings. Inc., 231 NLRB 586'4 Such actisity does ot substantiate Respondent's contenltion that itcolntacted and supplied revocation letters andti addressed enel, opes oinlyto those eniploc.es who asked ho% Ito rcsokc authorriatilons or get out ofthe Union THE DAVIS COMPANY495(1977); Dayton Blueprint Company, Inc., 193 NLRB 1100(1971); Reilly Tar & Chemical Corporation, 151 NLRB1503 (1965). Accordingly, I conclude that Respondentviolated Section 8(a)(1) by its assistance to the e.nployeesin withdrawing their dues-checkoff authorizations.CONCLUSIONS OF LAW1. The Davis Company is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. The Union, United Furniture Workers of America,AFL-CIO, Local 282, is a labor organization within themeaning of Section 2(5) of the Act.3. On several dates between January 20 and August20, 1978, Respondent interfered with, restrained, and co-erced its employees in the exercise of the rights guaran-teed them in Section 7 of the Act by asking them if theywished to get out of the Union, and on five separate oc-casions between those dates provided certain employeespreaddressed envelopes and revocation letters of employ-er authorization to withhold union dues from employeepaychecks.4. On July 27, 1978, Respondent interfered with, re-strained, and coerced its employees in the exercise of therights guaranteed them in Section 7 of the Act by ex-pressing its disapproval of its employees' filing chargeswith OSHA.5. On August 8, 1978, Respondent interfered with, re-strained, and coerced its employees in the exercise of therights guaranteed them in Section 7 of the Act and dis-criminated and is discriminating in regard to hire ortenure or terms and conditions of employment of its em-ployees, thereby discouraging membership in a labor or-ganization, by issuing to Linda Coleman and BrendaMcNeil 5-day suspensions.6. The aforesaid conduct constitutes unfair labor prac-tices affecting commerce within the meaning of Section8(a)(1) and (3) of the Act.THE REMEDYSince it has been found that Respondent has commit-ted unfair labor practices, I recommend the Respondentbe ordered to cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act asis customary in cases such as this.I shall further recommend that Respondent be orderedto expunge from the records of Linda Coleman andBrenda McNeil all references to the 5-day suspensionsthey received on August 8, 1978, and to make these em-ployees whole for any losses of pay they may have suf-fered by payment to each of them the sums they wouldhave earned but for the discrimination against them, withinterest thereon, to be computed in the manner describedin F. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).' Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,I' See. generally. Ili Plutnhing & Itcuing Co. 138 Nl.RI 716 (1962).and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER16The Respondent, The Davis Company, Memphis, Ten-nessee, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Asking its employees if they wish to get out of theUnion or providing them with preaddressed envelopesand revocation letters of employer authorization to with-hold union dues from employee paychecks.(b) Coercing its employees by expressing disapprovalof their filing charges with OSHA.(c) Issuing to its employees suspensions because saidemployees joined or assisted the Union or engaged inother union activities or concerted activity for the pur-pose of collective bargaining or other mutual aid andprotection.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Expunge from the records of Linda Coleman andBrenda McNeil all references to the 5-day suspensionseach received on August 8, 1978, and make them wholefor any loss of pay they may have suffered as a result ofthe discrimination each has suffered in the manner setforth above in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Memphis, Tennessee, plant copies of theattached notice marked "Appendix.""7Copies of saidnotice, on forms provided by the Regional Director forRegion 26, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.'6 In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations, be adopted by the Board aridbecome its findings. conclusions, and Order, and all objections theretoshall be deemed waived for all purposes" In te event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the swords in the notice reading "Posted hbOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "THE DAVIS COMPANY 495and pursuant to Section 10(c) of the Act, I hereby issue